Citation Nr: 1127520	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  03-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a dental condition to include as due to an infection incurred during VA hospitalization and treatment.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for a spine disorder to include degenerative disc disease (DDD) of the lumbar spine and cervical spine.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a right knee disorder.
9.  Entitlement to special monthly compensation based on aid and attendance/housebound. 

10.  Entitlement to compensation under 38 U.S.C. § 1151 for cause of additional disability of the Veteran.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and N.E.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


Procedural history

The Veteran initially submitted a claim for entitlement to service connection for a back disorder, and right leg and right arm disorders in June 1999.  In a May 2000 rating decision, the RO denied the claims.  The Veteran disagreed and perfected an appeal.  In March 2005, the Veteran and a service representative presented testimony at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  In a December 2005 decision, the Board remanded the claims for further development.

In March 2005, the Veteran submitted claims for service connection for bilateral hearing loss, PTSD and a bilateral eye condition.  In September 2005, the Veteran submitted claims for service connection for diabetes and a dental condition secondary to diabetes.  In May 2006, the Veteran submitted claims for benefits under 38 U.S.C.A. § 1151 (West 2002) and entitlement to aid and attendance benefits.  The March and September 2005 claims and the May 2006 claims were denied in a September 2006 rating decision.  The Veteran disagreed and perfected an appeal.

In May 2008, the Board issued a decision and remand, denying the Veteran's claim for entitlement to service connection for a right hip disorder and remanding the claims for entitlement to service connection for a back disorder and right arm and leg disorders.

In January 2011, the Veteran, his attorney and N.E. presented evidence and testimony in support of the Veteran's claims at a hearing at the RO before the undersigned VLJ.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder, to aid and attendance or housebound benefits, to compensation under 38 U.S.C. § 1151 for cause of additional disability of the Veteran, and entitlement to a dental condition secondary to a lumbar spine infection are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a finding that the Veteran had no eye condition during his active duty military service.

2.  A preponderance of the competent evidence supports a finding that the Veteran had no diabetes condition during his active duty military service and there is no evidence he was exposed to herbicides during active duty military service.

3.  The evidence supporting a finding that the Veteran's current lumbar spine and cervical spine disorders were incurred during active duty military service is at least in equipoise.

4.  The evidence supporting a finding that the Veteran's current right shoulder disorder was incurred during active duty military service is at least in equipoise.

5.  A preponderance of the competent evidence supports a finding that the Veteran has no right knee disorder related to his active duty military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral eye disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for diabetes is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2010).

3.  Entitlement to service connection for a spine disorder to include DDD of the lumbar and cervical spine is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Entitlement to service connection for a right shoulder disorder is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Entitlement to service connection for a right knee disorder is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's long standing and voluminous claims essentially revolve around two injuries he contends he suffered during service.  The Veteran served as a paratrooper with the 82nd Airborne Division and was assigned to a field artillery and heavy mortar unit based at Fort Bragg, North Carolina.  The Veteran has consistently and long maintained that while on leave, he was involved in a car accident on New Year's Eve night in 1957-1958 and injured his right side, back and right arm.  He returned to base and sought treatment for his condition.  Shortly thereafter, in about February 1958, he was injured during a parachuting exercise and reinjured his back.  He contends that his back and right side injuries persisted from the time of his injury.

As discussed in more detail below, the Veteran's service treatment records, service personnel records and other pertinent military records are not included in his current 10 volume VA claims folder.  Numerous unsuccessful attempts have been made to obtain those records, but it appears that they were destroyed in a fire at the National Personnel Records Center (NPRC).  Thus, the Veteran has submitted numerous statements from persons who knew him during the intervening period between the accidents that occurred in 1958 and the time he filed his claim.  

The Veteran has also claimed that he is entitled to benefits for medical malpractice by VA healthcare providers.  In December 2005, he underwent surgery on his lumbar spine at a VA hospital and subsequently developed an infection due to line sepsis.  In addition, the Veteran seeks service connection for diabetes and an eye disorder.

The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board has twice remanded the Veteran's claims for further procedural and evidentiary development.  In the December 2005 remand, the Board ordered VBA to attempt to develop the Veteran's VA claims folder in accordance with the VA adjudication procedure manual M21-1 Part III paragraphs 4.23, 4.25 and 4.29.  The remand also directed VBA to seek clinical records from Ft. Bragg medical facilities and if no records were available to have the record keeper indicate that no records were available.  VBA was to ensure that the Veteran's VA claims folder was complete, to advise the Veteran that he could submit buddy statements and to request that the Veteran identify all healthcare providers.  VBA was to obtain records from the Social Security Administration (SSA) and to provide the Veteran with an orthopedic examination that included a medical opinion regarding the etiologies of the Veteran's claimed spine, right leg, right hip and right arm disorders.  

The record shows that in a January 2006 letter, VBA requested that the Veteran identify all medical treatment he received for his claimed disorders and that he could submit statements from persons who knew of his claimed disorders.  A July 2006 response from SSA indicates that the Veteran's disability application was denied in 1994 and that medical evidence regarding the SSA claim was destroyed.  An August 2006 notice from Ft. Bragg record keepers indicates that medical records regarding the Veteran were not found.  The Veteran was informed in the September 2006 rating decision of the fact that no records pertaining to his claims were found at the NPRC and none were found at Ft. Bragg.  A September 2006 letter from VBA informed the Veteran that records had been sought from Ft. Bragg and from the NPRC.  The record also includes a February 2007 medical examination report performed by an orthopedist for VA and which included opinions regarding the etiologies of the Veteran's claimed disorders.  The Board therefore finds that VBA substantially complied with the December 2005 remand order.

The Board also remanded the claim in May 2008 requiring VBA to obtain outpatient records from the VA healthcare facility in Gainesville, Florida; contact the NPRC and request records regarding the Veteran; send a letter to the Veteran to provide information regarding his claims; and, to provide an orthopedic examination regarding all claimed disabilities with a medical opinion regarding any diagnosed disorder's etiology.  The record includes an August 2008 request for the Veteran's Army personnel file from NPRC and a March 2009 notice to the Veteran that his records at NPRC were destroyed in a fire.  The record includes outpatient records from Gainesville VA facilities and includes an August 2008 letter from VBA to the Veteran requesting that he submit any and all records pertaining to his claims.  Finally, the record includes a July 2009 VA medical examination with opinions regarding the etiology of the Veteran's claimed orthopedic disorders.  Based on a review of the entire record, the Board finds that VBA has substantially complied with the May 2008 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran submitted his claim for his back, right side, right leg and right arm in June 1999; submitted his claims for bilateral hearing loss, PTSD and an eye condition in March 2005; submitted his claim for diabetes and a dental condition in September 2005; and submitted his claim under 38 U.S.C.A. § 1151 and for aid and attendance in May 2006.  

With regard to his initial claim, the Veteran was notified in letters dated April and October 2001 of the evidence required to substantiate a claim for service connection prior to the initial rating decision of January 2002.  Subsequently, VBA has informed the Veteran of how to substantiate a claim for service connection in a letter dated July 2003.  With regard to the claims for hearing loss, PTSD and an eye condition, VBA notified the Veteran in letters dated March and May 2005 of the evidence required to substantiate claims for service connection prior to the initial September 2006 rating decision that addressed those issues.  With regard to the claims for diabetes and a dental condition secondary to diabetes, VBA notified the Veteran of what was required to substantiate a secondary service connection claim in a May 2006 letter.  With regard to the claim under 38 U.S.C.A. § 1151 and for Aid and Attendance, VBA notified the Veteran in a letter dated July 2006 regarding the evidence required to substantiate those claims.  

The Veteran was notified of how VA determines a disability rating and an effective date in letters dated May 2006 and August 2008.  In addition, the Veteran was informed was informed in all letters of the steps VA would take to assist him in developing his claims, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record shows that VBA attempted to obtain records from the SSA that pertained to the claim under consideration, but was informed that the records had been destroyed.  In addition, VBA was informed that the Veteran's service treatment records and service personnel records were likely destroyed in a fire at NPRC.  VBA has obtained VA treatment records from the locations identified by the Veteran and private medical records that were identified or provided by the Veteran.  As noted above, the Veteran has received several VA medical examinations.  

The record shows that the RO has attempted to obtain duplicate or alternative medical records pertaining to the Veteran's active duty service from the National Personnel Records Center and from Fort Bragg, North Carolina.  Such efforts have been unsuccessful.  After review of the entire record, the Board believes that any further search would be an exercise in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative, including his current attorney, with statements of the case which informed them of the laws and regulations relevant to the Veteran's claims.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran is represented by an attorney and has presented evidence and testimony at a hearing at the RO before the undersigned VLJ.  The Board will proceed to a decision on the claims on appeal.

Preliminary note

The Board has noted that the Veteran's service treatment records and service personnel records have not been available and are not included in the record.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 (2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) [there is no "adverse presumption" where records have been lost or destroyed while in government control which would require VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Bilateral eye disorder

The Veteran has contended that he is entitled to service connection for a bilateral eye disorder without explaining why he is entitled to it.  The issue was not addressed in the January 2011 Board hearing, the Veteran has not made any statement in support of his contention and there is no medical evidence of a diagnosed eye disorder.  A March 2003 VA primary care note indicates a diagnosis of "diabetes mellitus with peripheral neuropathy and probably visual disturbances as well."  But there is no follow-up diagnosis regarding the eyes.  Similarly, a February 2006 progress note indicates a medical history of "bilateral cataracts," but no diagnosis or description of any eye disorder was included by the examiner.  No lay statement submitted by the Veteran address an eye disorder manifested by the Veteran that others may have observed.  In sum, after review of the voluminous records, the Board has determined that there is no evidence of a current eye disorder.

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  Without evidence of a current disability, the Board finds that the Veteran's claim for service connection for a bilateral eye disorder fails.  

The Board observes that the RO did not provide the Veteran with an eye examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board observes in this case, and discusses in greater detail below, that there is no evidence that the Veteran had diabetes during service.  In addition, the Board denies service-connection for diabetes and that, therefore, the Veteran's claim for service connection for an eye disorder secondary to diabetes is not viable.  For those reasons, the Board finds that the Veteran was not entitled to an eye examination under the criteria of McLendon.

Diabetes

The Veteran contends that his currently diagnosed diabetes is related to his active duty service and his attorney represented at the Board hearing that "it [the diabetes] certainly didn't start in the military service," but has presented complications for the Veteran's recovery from an infection suffered during surgery.  See hearing transcript at page 27.  The Veteran testified that he may not have known about when diabetes first manifested, but he "knew about it approximately 40 some years ago."  See hearing transcript at page 27.

As noted above, in order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The records include a September 2003 neurologic consultation from Dr. A.B., M.D., who reported the Veteran was medicated with insulin and that medical examination showed an impression of diabetic neuropathy.  A March 2003 VA primary care note indicates a diagnosis of "diabetes mellitus with peripheral neuropathy and probably visual disturbances as well."  Thus, element (1) is satisfied.  

With regard to element (2), the only evidence of record is the Veteran's testimony that he didn't know when the diabetes started, but that he recalled knowing about it about 40 years ago.  The hearing was in January 2011, putting the Veteran's estimate of when he knew he had diabetes in about 1971, or more than 10 years after he was discharged from active duty.  Service connection may be granted if there is evidence the disability was incurred during service or, in some cases such as diabetes, it manifests within a year after a Veteran was discharged.  In this case, even accepting the Veteran's undocumented estimate, the evidence does not satisfy the criteria for service connection.  The claim fails for that reason alone.

In addition, there is no evidence to satisfy element (3).  There is no medical evidence of record to support a finding that the Veteran's current diabetes is related to any event or disease incurred during service.  Indeed, the Veteran's attorney opined that the Veteran did not incur the disease during service.  The Board observes that there is nothing in the record to suggest that the Veteran's attorney has the training, education or experience to make such a medical opinion.  Therefore, the opinion is given no probative value.

The Board observes that the Veteran's attorney may have been making a claim that the Veteran's diabetes was somehow aggravated by the events underlying the 38 U.S.C.A. § 1151 claim.  He did not, however, indicate that there is any medical evidence to support his supposition and, as noted above, the Board has found that he does not have the requisite experience, education or training to make such a medical opinion.  In any case, the Board is not required to divine what a claimant may have meant.  Rather, the Board is responsible for reviewing all issues reasonably raised by the evidence.  

Finally, as above, the Board notes that VBA did not provide the Veteran with a medical examination to determine the etiology of the Veteran's diabetes.  However, as discussed above, it does not appear that there is evidence of record to indicate that McLendon elements (2) and (3) have been satisfied.  For those reasons, the Board finds that VBA satisfied its duty to assist regarding the claim for service connection for diabetes.

Spine disorder to include degenerative disc disease of the lumbar and cervical spine
 
The Board finds that the Veteran is entitled to service connection for his back disorder.  Each Shedden element will be briefly addressed.  The Veteran contends that he injured his back in the auto accident and then reinjured it shortly afterward during a parachute jump landing.

There is overwhelming medical evidence in the record to show that the Veteran has both cervical and lumbar spine degenerative disc disease.  Thus element (1) is satisfied.

The evidence regarding element (2) is also strong.  First, the Veteran's statements regarding the in-service automobile accident have been consistent from the first submission.  Second, the Veteran has submitted numerous lay statements from persons who either immediately knew about the accident at the time, or who were involved in the accident.  Either way, the witness accounts are consistent with each other and with the statements of the Veteran.  Third, there is nothing in the record that makes either the Veteran's statement or the lay statements appear to be incredible.  Fourth, the record shows that the Veteran served as a paratrooper during active duty and that he made parachute jumps as part of his training and requirements to continue earning jump pay.  Finally, as noted above, the Court has held that in cases where a Veteran's service records are missing through no fault of his own, the Board must follow a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  For those reasons, the Board finds that element (2) is satisfied.

The Veteran was examined in July 2009 by a VA examiner who reviewed the Veteran's VA claims folder and specifically noted the lay statements submitted by the Veteran regarding the automobile accident and noted the injuries sustained were consistent with injuries suffered in parachuting accidents.  The record shows that the Veteran served as an airborne trooper during service and that he made several parachuting jumps.  That examiner opined that it was at least as likely as not that the Veteran's current back disorder was related to his active duty service.

For those reasons, the Board finds that entitlement to service connection for a spine disorder to include degenerative disc disease (DDD) of the lumbar spine and cervical spine is warranted.

Right shoulder disorder

The Veteran contends that his right shoulder was injured during the same automobile accident.  As above, there is evidence to show the Veteran has a current right shoulder disorder.  The July 2009 VA examiner noted that the medical evidence in the Veteran's VA claims folder showed degenerative joint disease of the right shoulder when he was evaluated in 2000 and 2001.  Thus, element (1) is satisfied.

The Board further finds that element (2) is satisfied as described above.  Finally, element (3) is also satisfied as the July 2009 examiner noted that the shoulder was likely injured at the time of the in-service auto accident and deteriorated from that point.  For those reasons, the Board finds that entitlement to service connection for a right shoulder disorder is warranted.

Right knee disorder

The Veteran generally contends that his right knee was injured during service.  The July 2009 examiner, however, was unable to diagnose any right knee disorder.  Instead, the examiner noted that the Veteran made "nonspecific complaints," but denied any instability and giving way.  The examiner noted that there was no evidence of degenerative changes of the knee.  In sum, no diagnosis for the right knee was made during the pendency of the Veteran's claim.  For that reason, the Board finds that the claim fails.









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for a spine disorder to include degenerative disc disease of the lumbar spine and cervical spine is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to service connection for a right shoulder disorder is granted, subject to controlling regulations governing the payment of monetary benefits.
Entitlement to service connection for a right knee disorder is denied. 



REMAND

Reasons for remand

Hearing loss

The Veteran has claimed that he was exposed to excessive noise during service from artillery, mortar and small arms fire, and from aircraft noise.  See hearing transcript at pages 17-18.   He has stated that he suffers from hearing loss, and he has not been provided a VA audiological examination.  The Board observes that the Veteran is competent to report symptoms such as hearing loss.  As noted above, the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006),  found that VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, there is evidence of current hearing loss, evidence of exposure to noise during service and there is an insufficient medical record to determine the Veteran's claim.  For that reason, the Board remands the claim for an audiological examination to be performed and an opinion regarding whether it is at least as likely as not that the Veteran's hearing loss was incurred during service.

PTSD

The Veteran contends that he witnessed an event during service that caused PTSD; specifically that he witnessed a paratrooper getting hung up in the door of a plane.  The Veteran has produced a newspaper clipping that tends to substantiate the event, and there is evidence of record that tends to establish that the Veteran was present to witness the event.  The Veteran has further contended that he has experienced several symptoms listed on the request for stressors and relates them to the event he witnessed.  The Veteran has not been examined.  Given the low threshold, the criteria for McLendon appear to have been met.  The Board remands the claim for a psychiatric examination including an opinion whether the Veteran had a stressor event during service sufficient to cause PTSD.

Dental condition to include as due to an infection incurred during VA hospitalization and treatment

The Veteran contends that he was told by a dentist that his dental condition was aggravated by the infection that was incurred during VA hospitalization and treatment.  A September 2006 letter from Dr. B.R., Associate Dean for Clinical Affairs, University of Florida, includes a statement that the Veteran's condition worsened during the course of his recovery from the infection.  It is unclear from the letter how the Veteran's condition worsened and why it was caused by the infection.  The evidence is sufficient to warrant a medical examination with an opinion whether the Veteran's infection caused or aggravated a dental condition to the degree as portrayed by Dr. B.R.  

Special monthly compensation based on aid and attendance/housebound

The Veteran has been service-connected for his back and right shoulder disabilities since the RO's most recent denial of aid and attendance compensation.  In addition, the last examination regarding the Veteran's need for compensation was provided in April 2006 while the Veteran was recovering from his back surgery infection.  A new examination is needed in order to determine whether the Veteran is helpless or is so nearly helpless as to require the regular aid and attendance of another person. To that end, the Board observes that the July 2009 examiner noted that the Veteran stated that he is unable to walk without a walker and "needs full assistance" for dressing and bathing.  The Board also notes the statements of the Veteran's former wife regarding the care she provided the Veteran after his hospitalization.

Entitlement to compensation under 38 U.S.C. § 1151 for cause of additional disability of the Veteran

In pertinent part, 38 U.S.C.A. § 1151 provides compensation for additional disability was not the result of the Veteran's willful misconduct and was caused by hospital or other medical treatment by the VA and was due to carelessness, negligence, lack of proper skill, error in judgment or similar fault; or was not reasonably foreseeable.  In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2010).

Here, the Veteran and his representative are contending that VA was careless and negligent because the infection was caused by surgical procedures conducted by VA; because VA did not timely diagnose the infection; and, because VA did not timely or effectively treat the infection.  The Veteran's claim raises several subparts.

First, and primarily, there is no medical evidence that compares or allows the Board to compare, the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  In other words, there is no medical evidence that allows the Board to determine whether the Veteran has an additional disability as a result of his treatment by VA including the treatment he had for the infection.  In addition, the issue of foreseeability must be analyzed for each contention maintained by the Veteran.  While there is some evidence that the Veteran was informed of the potential of an infection caused by the surgery, there is no direct evidence in the record that he was so informed.  Similarly, there is no medical opinion regarding whether VA's discovery of and treatment of the infection was involved or was due to carelessness, negligence, lack of proper skill, error in judgment or similar fault.  The questions raise issues that require a medical professional's opinion and analysis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VBA shall ensure that the Veteran's VA claims folder includes all VA medical records generated since October 2010.  Any records obtained shall be associated with the Veteran's VA claims folder.

VBA shall request that the Veteran provide authorization for any treatment records pertaining to the Veteran from Dr. B.R., Associate Dean for Clinical Affairs, University of Florida.  Any records obtained shall be associated with the Veteran's VA claims folder.

VBA shall contact the Veteran in writing and request that he identify any healthcare provider who has treated him since October 2010.  VBA shall further request that the Veteran provide any such records or provide VA with the requisite authorization to allow VA to obtain any such records.  Any such records obtained shall be associated with the Veteran's VA claims folder.

2.  VBA shall provide the Veteran with an examination by a VA audiologist who shall provide a complete description of any hearing loss or tinnitus disorder manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that any diagnosed hearing loss disorder was incurred in or aggravated during the Veteran's active duty service.  The examiner's opinion shall be supported by rationale and reference to relevant medical literature.  The examiner's written report shall be associated with the Veteran's VA claims folder.

3.  VBA shall request records from the appropriate military or other government record keeper regarding the 11 June 1958 death of a paratrooper at Fort Bragg, North Carolina, caused by malfunction of the paratrooper's parachute during a training jump.  VBA shall provide the record keeper with a copy of the newspaper article submitted by the Veteran or provide all pertinent information to the record keeper from the article.  Any response from the appropriate record keeper shall be associated with the Veteran's VA claims folder.

VBA shall provide a memorandum to the Veteran's VA folder regarding the steps taken to obtain information pertaining to the stressor event described by the Veteran.  

4.  Following completion of the foregoing, VBA shall provide the Veteran with a psychiatric examination by an appropriate mental health provider who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a narrative report that describes whether the Veteran manifests a current acquired psychiatric disorder.  If a diagnosis of an acquired psychiatric disorder is made, the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred during or aggravated during the Veteran's active duty service.  

If post traumatic stress disorder PTSD is diagnosed, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's PTSD was caused by a documented stressor event.  

Any consult or testing deemed necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

5.  VBA shall provide the Veteran with a dental examination by a VA dentist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall determine whether it is at least as likely as not that the Veteran suffered any dental deterioration as a result of an infection incurred in about December 2005 or January 2006 after a spinal debridement performed by VA physicians.  The examiner's opinion shall be in narrative format and shall be supported by rationale.  The examiner shall specifically address the September 2006 letter from Dr. B.R. contained in Volume 6 of the Veteran's VA claims folder regarding the cause of the Veteran's dental condition.  The examiner's report shall be associated with the Veteran's VA claims folder.

6.  VBA shall provide the Veteran with an examination by an appropriate health care provider regarding whether the Veteran is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  The examiner's written report shall be associated with the Veteran's VA claims folder.

7.  VBA shall provide the Veteran's VA claims folder to an appropriate VA physician who is not associated with a Florida VA healthcare facility.  The examiner shall review the Veteran's VA claims folder specifically including Volumes 4 and 6.  The examiner shall provide a report that addresses whether it is at least as likely as not that the Veteran incurred an additional disability caused by medical treatment by VA healthcare providers in the period of December 2005 through March 2006.  

The examiner shall specifically note the medical evidence of record that addresses the Veteran's condition prior to the December 2005 surgical procedure and the Veteran's condition after the procedure, including the Veteran's condition following discovery of and treatment for an infection.

The examiner shall provide an opinion whether the Veteran's infection was caused by or due to carelessness, negligence, lack of proper skill, error in judgment or similar fault of any VA health care provider.  In addition, the Veteran shall provide an opinion whether the discovery and treatment of the infection involved carelessness, negligence, lack of proper skill, error in judgment or similar fault of any VA health care provider.

The examiner shall specifically address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and whether VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

The examiner shall provide explicit references to records contained in the Veteran's VA claims folder for support of and rationale for the resulting opinions.  If the examiner cannot provide a requested opinion without resort to mere speculation, the examiner shall state the reasons why that is the case.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

8.  Following the foregoing and after completing any other development deemed necessary, VBA shall readjudicate the Veteran's claims for hearing loss, an acquired psychiatric disorder, a dental condition caused by VA medical treatment, special monthly compensation based on aid and attendance/housebound, and a claim for benefits under 38 U.S.C.A. § 1151.  If any of the benefits sought on appeal remain denied, VBA should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


